IN THE COMMONWEALTH COURT OF PENNSYLVANIA

City of Allentown,                 :
                  Petitioner       :
                                   :
               v.                  :           No. 593 C.D. 2020
                                   :           Submitted: October 23, 2020
Workers’ Compensation Appeal Board :
(Bryant, Jr.),                     :
                  Respondent       :


BEFORE:      HONORABLE MARY HANNAH LEAVITT, President Judge1
             HONORABLE ANNE E. COVEY, Judge
             HONORABLE ELLEN CEISLER, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY PRESIDENT JUDGE LEAVITT                                    FILED: March 11, 2021

             The City of Allentown (Employer) petitions for review of an
adjudication of the Workers’ Compensation Appeal Board (Board) that denied its
termination petition. In doing so, the Board affirmed the decision of the Workers’
Compensation Judge (WCJ) that Jack Bryant, Jr.’s (Claimant) work-related injuries
exceeded what had been listed on the Notice of Compensation Payable (NCP) and
that Employer failed to prove that Claimant was fully recovered from the injuries on
the corrected NCP. Upon review, we affirm.
                                     Background
             Claimant was employed as a firefighter, and his duties included
assisting paramedics on ambulance calls. On December 9, 2013, while lifting a
patient, Claimant felt sudden pain in the area of his right scapula. Employer issued

1
  This case was assigned to the opinion writer before January 4, 2021, when Judge Leavitt
completed her term as President Judge.
a medical-only NCP on March 25, 2014, describing the work injury as “[u]pper back
[s]train.” Certified Record (C.R.), Item 18, at 1. On April 23, 2014, Employer issued
an NCP describing the work injury as an “[a]cute strain” to the thoracic spine and
paid disability benefits. C.R., Item 16, at 1. When Claimant returned to work on
July 3, 2014, his disability benefits were suspended.
             On August 22, 2018, Employer filed a termination petition alleging that
Claimant had fully recovered as of January 8, 2018. At the first hearing before the
WCJ, the following exchange took place:

             [WCJ]: ... I’ve uploaded the [medical-only NCP], which I believe
             was the first [NCP] that was filed. It was a medical-only at that
             point, identifying an upper-back injury. The reason I’ve
             uploaded that was, in our discussions, I was advised that the – on
             an area of the body we’re talking about is cervical with possible
             symptomology going into the thoracic region. So, the upper back
             seems to be a fairly good way to describe it. However,
             everyone’s in agreement that we’re also talking the neck. So,
             we’re not being that specific about thoracic levels or cervical
             levels. We’re talking about neck and upper-back area…. [D]oes
             that fairly accurately summarize the discussions we had off the
             record regarding the body part and the injury we’re talking
             about?

             [Employer’s Counsel]: Yes, Judge, it does.

             [Claimant’s Counsel]: It does.

Hearing Transcript, 10/24/2018, at 6-7; C.R., Item 9, at 6-7 (emphasis added).
             In support of its termination petition, Employer presented the
deposition testimony of Don Ko, M.D., who is board certified in physical medicine
and rehabilitation. On December 28, 2017, Dr. Ko conducted an independent
medical examination (IME) of Claimant, obtained a history of the work injury, and
reviewed Claimant’s medical records. Dr. Ko noted that a magnetic resonance

                                          2
imaging (MRI) of Claimant’s cervical spine dated January 11, 2016, showed a disc
protrusion at the C6-7 level, which caused “some narrowing and impingement on
the right side.” Notes of Testimony (N.T.), 2/28/2019, at 10; Reproduced Record at
64a (R.R. __).
             At the time of Dr. Ko’s evaluation, Claimant was working full time. He
continued to complain of pain in his right shoulder, for which he received cervical
epidural steroid injections from Dr. Robert Wertz with good results. Claimant was
no longer on pain medications.
             Dr. Ko testified that Claimant’s physical examination was
unremarkable except for “trigger point tenderness” in Claimant’s right paraspinal
cervical muscles and the right upper trapezius muscle, which Dr. Ko attributed to a
“sprain/strain type of injury.” Id. at 16, 18; R.R. 70a, 72a. Dr. Ko opined that
Claimant suffered from neck pain attributable to the cervical strain; right shoulder
pain due to thoracic strain; and right cervical disc displacement at the C6-7 level.
The neck pain and right shoulder pain were work-related but, nevertheless, “had
resolved,” because a soft tissue injury would not last beyond six months. Id. at 20;
R.R. 74a. The cervical disc displacement was not work-related. Further, Dr. Ko did
not attribute Claimant’s right shoulder pain to the right cervical disc displacement
because a disc herniation at the C6-7 level would cause radiating pain in the arm and
hand, not in his shoulder. Id. at 21; R.R. 75a.
             On cross-examination, Dr. Ko agreed that the January 11, 2016, MRI
and an earlier MRI of December 4, 2015, both showed a right side disc protrusion at
the C5-6 level. Dr. Ko acknowledged that Claimant’s medical record did not reveal
any preexisting condition relating to Claimant’s cervical area or any trauma other
than the December 9, 2013, work incident. Dr. Ko testified that he did not know the


                                          3
cause of the trigger point tenderness he observed during his physical examination.2
N.T., 2/28/2019, at 29-30; R.R. 83a-84a.
                  In opposition to the termination petition, Claimant testified in person
before the WCJ on April 3, 2019.              Since his work injury on December 9, 2013,
Claimant had undergone medical treatment and pain management. Dr. Robert
Mauthe performed an IME on Claimant in October 2015, and referred him to a spine
surgeon. The surgeon did not recommend surgery and in 2016 referred Claimant to

2
    Specifically, Dr. Ko testified:
          [Counsel:] [I]n December of 2017[,] you’re making a positive finding of trigger
          point tenderness at the right paraspinal cervical muscle and trigger points at the
          right scapular region; correct?
          [Dr. Ko:] Correct.
          [Counsel:] And as I understand your direct testimony, [Claimant] in your opinion
          only had from the work injury a shoulder strain and a neck strain; correct?
          [Dr. Ko:] Correct.
        [Counsel:] All right. And you’ve also testified that those kind of work injuries
        usually recover at the most … in six months; is that fair?
        [Dr. Ko:] That’s fair.
        [Counsel:] All right. And obviously more than six months passed from the date of
        the injury to the date of your exam; correct?
        [Dr. Ko:] Correct.
        [Counsel:] All right. So why is he still having those trigger point tenderness if
        they’re attributable to a strain or a sprain?
        [Dr. Ko:] Well, just because he has those tenderness does not mean that it was from
        [] the work injury.
        [Counsel:] What does it mean? It’s from the cervical displacement, isn’t it?
        [Dr. Ko:] I do not believe so.
        [Counsel:] Well, what do you attribute it to then? If he’s fully recovered from the
        strain and sprain and it’s not attributable to the disc displacement, what do you
        attribute it to?
                                                  ***
        [Dr. Ko:] I mean, the physical exam finding is what it is. I mean, if you’re asking
        me where is it from, I mean, I have no idea.
N.T., 2/28/2019, at 29-30; R.R. 83a-84a.
                                                  4
Dr. Wertz, with whom he continues to treat. Claimant testified that he continues to
experience pain mainly in the right scapula area, which at times radiates into his
neck. The periodic injections he received from Dr. Wertz would help “for a while,”
i.e., usually “three or four months,” depending on the pain levels. N.T., 4/3/2019, at
23; R.R. at 46a. Claimant also takes over-the-counter medicine for pain relief.
Claimant testified that his pain complaints have been about the same since the work
injury, which is the only trauma to which he could attribute the pain. Claimant
denied having any treatment for his cervical spine prior to the work incident.
             Claimant also presented the deposition testimony of Dr. Wertz, who is
board certified in anesthesiology with a subspecialty in pain management. Dr. Wertz
testified that he has treated Claimant since February 2016, at which time he obtained
a history of the work incident. Claimant complained of pain at the base of the right
side of the neck and inside the right shoulder blade, which has persisted since the
work injury without abating. The January 11, 2016, MRI revealed two small lower
cervical disc herniations at C5-6 and C6-7. Dr. Wertz believed the herniations
caused Claimant’s pain and treated them with cervical epidural injections. The
injections relieved the pain for two or three months, “sometimes[] a little bit longer.”
N.T., 3/26/2019, at 12; R.R. 112a. Dr. Wertz opined that Claimant is not a candidate
for surgery because he does not have radicular symptoms into his arm. Claimant’s
future course of treatment would continue to be palliative.
             Dr. Wertz testified that Claimant’s cervical MRI of September 25,
2018, showed persisting herniations at C5-6 and C6-7.           Dr. Wertz diagnosed
Claimant as having chronically herniated discs in his lower cervical spine which
cause axial pain. Claimant’s complaints matched the result of the MRIs and have
been consistent throughout the course of treatment. Id. at 18; R.R. 118a. Dr. Wertz


                                           5
opined that the disc herniations were caused by Claimant’s work injury, from which
Claimant has not fully recovered.
                 Employer objected to Dr. Wertz’s testimony to the extent he attributed
Claimant’s right shoulder pain to the cervical disc herniations, which were not
accepted in the NCP. Employer asserted that Claimant was barred by the three-year
statute of limitations in Section 413 of the Workers’ Compensation Act (Act)3 from
amending the description of injury to include the cervical disc herniations.
                             WCJ’s and the Board’s Decisions
                 The WCJ denied Employer’s termination petition. In so doing, the
WCJ credited Claimant’s testimony that he continues to experience pain in his neck
and scapular area, which are relieved by the cervical epidural injections. The WCJ
credited Dr. Wertz’s testimony over Dr. Ko’s, noting that Dr. Wertz has treated
Claimant for years, whereas Dr. Ko saw Claimant on one occasion. In accordance
with Dr. Wertz’s testimony, the WCJ found that Claimant’s cervical disc herniations
were work-related. The WCJ rejected the conflicting testimony of Dr. Ko that the
trigger point tenderness revealed in his physical examination of Claimant was
unrelated either to the cervical and thoracic strain or to the cervical disc herniations.
                 As such, the WCJ found the description of the work injury in the NCP
to be “materially incorrect” and amended it to include “annular tears/disc herniations
at C5-6 and C6-7,” from which Claimant has not fully recovered. WCJ Decision at
11, Conclusions of Law No. 3; C.R., Item 4, at 11. The WCJ opined that the
amendment more accurately described the “upper back strain” that Employer
accepted in its medical-only NCP. WCJ Decision at 10; C.R., Item 4, at 10. The
WCJ rejected Employer’s statute of limitations argument, holding that Section 413


3
    Act of June 2, 1915, P.L. 736, as amended, 77 P.S. §§771-772.
                                                 6
of the Act authorizes the amendment of an incorrect NCP at any time. Accordingly,
the WCJ overruled Employer’s objection to Dr. Wertz’s testimony that Claimant’s
cervical disc herniations were work-related.
              Employer appealed, and the Board affirmed the WCJ’s decision. The
Board held that the WCJ did not violate Section 413 or Employer’s due process
rights by amending the NCP. Employer had notice that the injury description was
an issue because the parties discussed the nature of the work injury at the first hearing
before the WCJ, where they agreed that the work injury involved Claimant’s neck.
Further, the expert testimony of Dr. Ko and Dr. Wertz centered on Claimant’s
cervical condition. The Board held that the WCJ acted within his discretion in
crediting Dr. Wertz’s testimony to find that Claimant has not fully recovered from
the work-related cervical disc herniations. Employer then petitioned for this Court’s
review.
                                           Appeal
              On appeal,4 Employer presents three issues for our consideration, which
we combine into two for clarity. First, Employer argues that the WCJ’s expansion
of the work injury description to include the cervical disc herniations violated
Employer’s due process rights and the three-year statute of limitations in Section
413 of the Act. Likewise, the WCJ erred in overruling Employer’s objection to using
Dr. Wertz’s testimony as the basis for revising the accepted work injuries in the
NCP. Second, Employer argues that the WCJ and the Board erred in denying
Employer’s termination petition because Employer proved that Claimant fully

4
  This Court’s review of an order of the Board determines whether the necessary findings of fact
are supported by substantial evidence, whether Board procedures were violated, whether
constitutional rights were violated, or whether an error of law was committed. Cytemp Specialty
Steel v. Workers’ Compensation Appeal Board (Crisman), 39 A.3d 1028, 1033 n.6 (Pa. Cmwlth.
2012).
                                               7
recovered from the accepted injury of acute strain of the upper back and thoracic
spine. In any event, Dr. Wertz’s testimony about Claimant’s herniated cervical discs
was equivocal. Stated otherwise, the WCJ’s finding that Claimant has not fully
recovered from the December 9, 2013, work injury was not supported by substantial
evidence.
                              I. Amendment to NCP
             Employer first argues that the WCJ erred in amending the NCP to
include the disc herniations at C5-6 and C6-7. Although a WCJ can expand the work
injury in the absence of a review petition, it was inappropriate to do so here because
Employer did not have notice that the injury description was at issue in the
proceeding. Employer Brief at 15 (citing Cinram Manufacturing, Inc. v. Workers’
Compensation Appeal Board (Hill), 975 A.2d 577, 582 (Pa. 2009)). Employer
asserts that the first time “there was any mention of the compensable injury being
other than that set forth in the two [NCPs] was at the deposition of Claimant’s
medical witness, [Dr. Wertz].” Employer Brief at 16.
             Employer asserts, in the alternative, that the expansion of the
compensable injury by the WCJ is time-barred by the statute of limitations in Section
413 of the Act, which provides that a claimant who returns to work for more than
three years and has received no payments of compensation is barred from seeking
review of the NCP for mistake. Claimant returned to work on July 3, 2014, and had
worked over three years when Employer filed the instant termination petition. As
such, Employer asserts, Claimant could no longer seek a change to the NCP that
limited Claimant’s work injury to an upper back/thoracic spine strain, and the WCJ
thus erred in overruling Employer’s objection to Dr. Wertz’s testimony.




                                          8
               Claimant counters that the cervical disc herniations do not constitute a
“separate injury” but are “another diagnosis of the initial injury.” Claimant Brief at
10. Employer clearly was aware that Claimant had problems with his neck because
it had been paying for his cervical epidural injections.5 Indeed, the issue of the
herniated cervical discs was fully reviewed. Claimant contends that under Section
413 of the Act, an incorrect NCP may be corrected at any time and in any proceeding.
Accordingly, the WCJ properly overruled Employer’s objection to Dr. Wertz’s
testimony that Claimant’s work incident caused cervical disc herniations.
                We begin our analysis with a review of Section 413 of the Act, which
states, in pertinent part, as follows:

               A workers’ compensation judge may, at any time, review and
               modify or set aside a notice of compensation payable and an
               original or supplemental agreement or upon petition filed by
               either party with the department, or in the course of the
               proceedings under any petition pending before such workers’
               compensation judge, if it be proved that such notice of
               compensation payable or agreement was in any material respect
               incorrect.

               A workers’ compensation judge designated by the department
               may, at any time, modify, reinstate, suspend, or terminate a
               notice of compensation payable, an original or supplemental
               agreement or any award of the department or its workers’
               compensation judge, upon petition filed by either party with the
               department, upon proof that the disability of an injured employe
               has increased, decreased, recurred, or has temporarily or finally
               ceased, or that the status of any dependent has changed....
               Provided, That, except in the case of eye injuries, no notice of
               compensation payable, agreement or award shall be reviewed,
               or modified, or reinstated, unless a petition is filed with the
               department within three years after the date of the most recent

5
  Employer concedes in its brief that its termination petition “was aimed at [Employer’s]
continuing responsibility for this treatment [of epidural steroid injections].” Employer Brief at 23.
                                                 9
              payment of compensation made prior to the filing of such
              petition.... And provided further, That where compensation has
              been suspended because the employe’s earnings are equal to or
              in excess of his wages prior to the injury that payments under the
              agreement or award may be resumed at any time during the
              period for which compensation for partial disability is
              payable, unless it be shown that the loss in earnings does not
              result from the disability due to the injury.

77 P.S. §§771-772 (emphasis added). In sum, an NCP may not be modified unless
a petition is filed within three years of the most recent payment of compensation, but
it may be “corrected” at any time.
              In Cinram Manufacturing, 975 A.2d at 580-81, the Pennsylvania
Supreme Court interpreted the first paragraph of Section 413 to mean that
“corrective amendments” to an accepted work injury do not require a review
petition.6 Rather, the WCJ can order the correction where the evidence supports it.
The Supreme Court cautioned, however, that due process requires that an employer
be given a reasonable opportunity to contest a corrective amendment:

              It should also be noted that the language of Section 413(a) is
              discretionary—a workers’ compensation judge “may” at any
              time correct a notice of compensation payable…. The
              Legislature therefore contemplated that there are circumstances
              in which it would be inappropriate for a workers’ compensation
              judge to direct a corrective amendment of a notice of
              compensation payable, including in a termination proceeding.[]
              Moreover, the procedures applied by a workers’ compensation
              judge must obviously comport with due process norms, . . . ; and,
              therefore, reasonable prior notice and a fair opportunity to
              respond must be provided to the employer prior to the
              implementation of a corrective amendment….


6
  On the other hand, where a claimant develops a new injury as a consequence of the original
injury, the WCJ cannot add that injury to the NCP without a review petition. Cinram
Manufacturing, 975 A.2d at 581.
                                            10
Id. at 582 (internal citations and footnote omitted) (emphasis added). “Whether an
employer has had a fair opportunity to contest the corrective amendment is
determined on a case-by-case basis by looking at the totality of circumstances.”
Walter v. Workers’ Compensation Appeal Board (Evangelical Community
Hospital), 128 A.3d 367, 374 (Pa. Cmwlth. 2015).
             In Cinram Manufacturing, the NCP described the work injury as a
lumbar strain/sprain. In the termination proceeding, the claimant’s medical expert
testified that the work injury was an aggravation of a preexisting disc herniation that
caused nerve impingement. The WCJ credited that evidence; denied the termination
petition; and amended the NCP to include nerve impingement. The Supreme Court
affirmed the corrective amendment, noting that the employer’s experts addressed the
nerve impingement in their testimony and opined that it was unrelated to the work
incident. Further, the employer did not specify what other evidence it would have
presented had it been given express notice that the claimant sought a corrective
amendment. Cinram Manufacturing, 975 A.2d at 582 n.8.
             In Walter, in a termination proceeding, the WCJ amended the NCP to
include left suprascapular neuropathy, from which the claimant had not fully
recovered. The Board reversed the WCJ for the stated reason that the employer did
not have notice that the injury description was at issue in the termination proceeding.
On further appeal, this Court reversed the Board. We concluded that the employer
had adequate notice of the corrective amendment because it was announced on the
first day of the hearing, and the medical experts of both parties testified about the
claimant’s chronic suprascapular neuropathy and whether it was work-related. The
employer had a fair opportunity to contest the corrective amendment because it was




                                          11
“unclear what additional evidence [the employer] could have presented on whether
the suprascapular neuropathy was work-related.” Walter, 128 A.3d at 374-75.
             Here, both the medical-only NCP and the NCP described the work
injury as acute strain of the upper back and thoracic spine. However, Claimant has
been treating for his cervical pain, and Employer has paid for his cervical epidural
injections. At the first WCJ hearing on October 24, 2018, both parties agreed that
“[they were] talking about [Claimant’s] neck and upper-back area.” Hearing
Transcript, 10/24/2018, at 6-7; C.R., Item 9, at 6-7 (emphasis added).
             Further, Employer’s medical expert, Dr. Ko, testified that Claimant’s
work injury involved a neck strain. He also opined that the herniated discs were not
work-related or medically significant. Employer cross-examined Dr. Wertz on his
opinion that Claimant’s work injury included cervical disc herniations. It is unclear
what other evidence Employer would have presented had it been given express
notice of the corrective amendment. Cinram Manufacturing, 975 A.2d at 582 n.8;
Walter, 128 A.3d at 375. We conclude that Employer had a fair opportunity to
contest the corrective amendment to Claimant’s NCP.
             We reject Employer’s argument that the three-year statute of limitations
in Section 413 of the Act requires a different result. In Fitzgibbons v. Workers’
Compensation Appeal Board (City of Philadelphia), 999 A.2d 659, 663-64 (Pa.
Cmwlth. 2010), this Court pointed out that the first paragraph of Section 413 of the
Act applies when a party is seeking to correct an NCP, and the second paragraph
applies when a party is seeking to expand the description of the work injury to
include consequential injuries, i.e., injuries that occurred as a result of the work
injury after issuance of the NCP. In either case, a petition must be filed within three
years of the most recent payment of compensation.


                                          12
             Here, it was in the course of Employer’s termination petition that the
WCJ corrected the NCP based on the evidence presented in the proceeding. The
WCJ is allowed to do so “at any time … in the course of the proceedings under any
petition pending” before the WCJ, “if it be proved that such notice of compensation
payable or agreement was in any material respect incorrect.” Section 413 of the Act,
77 P.S. §771. Accordingly, the Board did not err in concluding that the WCJ’s
corrective amendment of the NCP to include the disc herniations at C5-6 and C6-7
did not violate Section 413 of the Act or Employer’s due process rights. The WCJ
properly allowed Dr. Wertz’s testimony that Claimant’s work incident caused more
injuries than an acute strain of the upper back and thoracic spine.
                             II. Substantial Evidence
             Employer argues that, in any case, substantial evidence does not
support the WCJ’s finding that the disc herniations at C5-6 and C6-7 were part of
the December 9, 2013, work injury. Dr. Ko testified that disc herniations at those
levels would cause radiating pain, which Claimant does not have.           As such,
Employer asserts that its termination petition should have been granted because Dr.
Ko testified that Claimant fully recovered from his acute strain of the upper back
and thoracic spine, which was the only injury listed on Employer’s NCPs.
             Claimant counters that Dr. Ko did not contest the MRI findings that
Claimant has suffered cervical disc herniations. Further, Dr. Ko’s testimony that
Claimant has fully recovered from the work injury was not supported by his IME,
which revealed that Claimant still experiences pain in his right shoulder. Similarly,
there was no evidence of either a preexisting condition or an intervening event that
could have contributed to Claimant’s herniated discs; rather, Claimant’s symptoms
have been persistent since the 2013 work injury. Claimant contends that the WCJ


                                         13
did not err in crediting Dr. Wertz’s testimony, who treated Claimant and provided
cervical epidural injections since 2016. We agree.
             Dr. Ko opined that the cervical disc herniations were not work-related
because Claimant did not experience radiating pain in his arm, a typical
symptomatology for a herniated disc at C6-7. Nevertheless, Dr. Ko acknowledged
that Claimant does have herniated cervical discs as found in the MRIs. By contrast,
Dr. Wertz testified that Claimant’s complaints of pain correlated with the MRI
findings and have been consistent throughout the course of treatment. Dr. Wertz
thus opined that the cervical disc herniations were caused by the 2013 work injury,
and there was no evidence that Claimant sustained any other trauma that could have
caused the herniations. The WCJ credited Dr. Wertz’s testimony over Dr. Ko’s, and
this is the prerogative of the factfinder. Casne v. Workers’ Compensation Appeal
Board (Stat Couriers, Inc.), 962 A.2d 14, 17-19 (Pa. Cmwlth. 2008) (prerogative of
the WCJ to determine the credibility of witnesses and the weight to be accorded
evidence).
             The relevant inquiry in a substantial evidence analysis is not whether
“there is evidence in the record which supports a factual finding contrary to that
made by the WCJ” but, rather, “whether there is any evidence which supports the
WCJ’s factual finding.” Hoffmaster v. Workers’ Compensation Appeal Board
(Senco Products, Inc.), 721 A.2d 1152, 1155 (Pa. Cmwlth. 1998). The Court must
view the evidence in a light most favorable to the party that prevailed before the
factfinder. In light of the above, we conclude that there is substantial evidence to
support the WCJ’s finding that Claimant has not fully recovered from the 2013 work
injury, which included disc herniations at the C5-6 and C6-7 levels. The Board thus
did not err in affirming the WCJ’s denial of Employer’s termination petition.


                                        14
                                    Conclusion
            The WCJ was empowered under Section 413 of the Act to amend the
description of Claimant’s work injury where the evidence proved that the NCP was
materially incorrect. Employer had a fair opportunity to contest the corrective
amendment. Substantial evidence supports the WCJ’s finding that Claimant
sustained herniated discs in the 2013 work incident and has not fully recovered from
the injuries. As such, the WCJ did not err in amending the NCP to include disc
herniations at the C5-6 and C6-7 levels and in denying Employer’s termination
petition.
            Accordingly, we affirm the Board’s June 4, 2020, adjudication.
                                 _____________________________________
                                 MARY HANNAH LEAVITT, President Judge




                                        15
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA

City of Allentown,                 :
                  Petitioner       :
                                   :
               v.                  :      No. 593 C.D. 2020
                                   :
Workers’ Compensation Appeal Board :
(Bryant, Jr.),                     :
                  Respondent       :



                                  ORDER

            AND NOW, this 11th day of March, 2021, the adjudication of the
Workers’ Compensation Appeal Board in the above-captioned matter, dated June 4,
2020, is hereby AFFIRMED.
                                 _____________________________________
                                 MARY HANNAH LEAVITT, President Judge